SMITH, Chief Judge.
Appellant raises two issues on appeal, only one of which has merit. Appellant was charged below with several offenses of possession of cannabis with intent to sell, and either felony or misdemeanor possession of the same cannabis. We agree with appellant that the separate convictions in these cases cannot stand under double jeopardy principles and that the convictions for possession of marijuana in each case must be vacated. C.P. v. State, 505 So.2d 616 (Fla. 3rd DCA 1987); accord M.S. v. State, 513 So.2d 231 (Fla. 3rd DCA 1987).
Appellant has failed to demonstrate an abuse of discretion by the trial court in failing to entertain appellant’s motion to suppress during the trial. Savoie v. State, 422 So.2d 308 (Fla.1982); see also Davis v. State, 226 So.2d 257 (Fla. 2nd DCA 1969), cited with approval in Savoie.
REVERSED and REMANDED for proceedings consistent with this opinion.
ERVIN and NIMMONS, JJ., concur.